Dismissed and Memorandum Opinion filed November 25, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00738-CV

                      DAVID CASH MOORE, Appellant
                                        V.

                    SHARON D. ALLEN, ET AL, Appellee

                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 73303I

                 MEMORANDUM                     OPINION


      This is an attempted appeal from an order granting a motion to strike
appellant’s pleadings to intervene in Danny Jones v. Sharon D. Allen, et al, (412th
District Court, Brazoria County, Texas, trial court cause number 73301I). Because
the record does not contain a final judgment in that case, this is an interlocutory
matter that is not permitted to be appealed by statute. See Jack B. Anglin Co. v.
Tipps, 842 S.W.2d 266, 272 (Tex. 1992).
       On October 29, 2014, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P.
42.3(a). Appellant filed no response.

      Accordingly, the appeal is ordered dismissed and appellant’s pending
motions are denied as moot.



                                        PER CURIAM




Panel consists of Justices McCally, Brown and Wise.




                                          2